                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

HARRY POST                                                                           PLAINTIFF

VS.                                4:20-CV-00017-BRW

MARTIN, ET AL.                                                                     DEFENDANT

                                             ORDER

       On January 6, 2020, Plaintiff, who is an inmate at the jail Nevada County, Arkansas, filed

a motion to proceed in forma pauperis and a complaint. The named Defendants are all officers

with either the Nevada County Sheriff’s Department or Police Department.

       Nevada County, Arkansas is in the Western District of Arkansas. The interests of justice

would best be served by transferring this case to the United States District Court for the Western

District of Arkansas, under 28 U.S.C. § 1406(a) and 28 U.S.C. § 1391(e). The Clerk of Court is

directed to transfer this case immediately to the United States District Court for the Western

District of Arkansas, Texarkana Division.

       IT IS SO ORDERED this 7th day of January, 2020.



                                                     Billy Roy Wilson
                                                     UNITED STATES DISTRICT JUDGE
